Convertible Promissory Note dated January 23, 2017

[image_007.jpg] 

 

-1-





Convertible Promissory Note dated January 23, 2017

[image_008.jpg] 

 

-2-





Convertible Promissory Note dated January 23, 2017

[image_009.jpg] 

 

-3-





Convertible Promissory Note dated January 23, 2017

[image_010.jpg] 

 

-4-





Convertible Promissory Note dated January 23, 2017

[image_011.jpg] 

 

-5-





Convertible Promissory Note dated January 23, 2017

[image_012.jpg] 

 

-6-





Convertible Promissory Note dated January 23, 2017

[image_013.jpg] 

 

-7-





Convertible Promissory Note dated January 23, 2017

[image_014.jpg] 

 

-8-





Convertible Promissory Note dated January 23, 2017

[image_015.jpg] 

 

-9-





Convertible Promissory Note dated January 23, 2017

[image_016.jpg] 

 

-10-





Convertible Promissory Note dated January 23, 2017

[image_017.jpg] 

 

-11-





Convertible Promissory Note dated January 23, 2017

[image_018.jpg] 

 

-12-





Convertible Promissory Note dated January 23, 2017

[image_019.jpg] 

 

-13-





Convertible Promissory Note dated January 23, 2017

[image_020.jpg] 

 

-14-





Convertible Promissory Note dated January 23, 2017

[image_021.jpg] 

 

-15-





Convertible Promissory Note dated January 23, 2017

[image_022.jpg] 

 

-16-